DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 07/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,928,918 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Reasons for Allowance
3.	Claims 1-68 are allowed.
	The following is an examiner’s statement for reasons for allowance, after thorough search and reconsideration:
The present application directed to electronic device/method for initiating a virtual assistant session based on user’s audio input and motion input within specific predetermined duration. The closest prior arts Newendorp et al. (US 20160260431 A1), Robison et al. (US 20150092520 A1) and Son et al. (US 20160154624 A1) discloses the general teachings of triggering services and/or applications on electronic devices based on the received preset gesture input and user voice. As per claim 1, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically, determine, based on the audio input and the input representing motion of the electronic device, whether to initiate a virtual assistant session, wherein determining whether to initiate the virtual assistant session includes: determining that the second time is within a predetermined duration of the first time by comparing, using the one or more processors, the first time to the second time to determine to initiate the virtual assistant session; and determining that the second time is not within the predetermined duration of the first time to determine not to initiate the virtual assistant session; in accordance with determining to initiate the virtual assistant session, initiate the virtual assistant session; and in accordance with determining not to initiate the virtual assistant session, forgo initiating the virtual assistant session, in the context of providing intelligent automated assistant of the electronic device by enabling the user to use the device more quickly and efficiently, is not sufficiently taught or suggested in the prior art.
	Independent claims 31 and 32 each recites specific allowable details from claim 1 and are therefore allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693